Title: To George Washington from Edward Rutledge, 18 December 1778
From: Rutledge, Edward
To: Washington, George


  
    My dear General
    Charles Town [S.C.] December 18. 1778.
  
Your much esteem’d Favour of the 5th of October was put into my Hands a few Days ago by General Lincoln; I sincerely thank you for your Recollection of me, and for introducing to my Acquaintance a Gentleman, of his Character and Merit; He is much caressed, & you may be assured that I shall pay him, & every other Person, whom I shall know you to regard, all the Attention in my Power.
  I wish I could prevail on myself to pass over that part of your Letter, in which you remind me of one long since written by you, & unanswerd, for I really blush, when I even think of it; but I cannot be Silent on the Subject, or permit you to entertain the most distant Idea, that a Conduct, which was really founded in Affection, could have proceeded from a different Motive—Believe me my dear General, the true Reason of my Silence, was the uniform Declarations of every Person who came from your Camp that every Moment of your Time, was occupied, by important Business, & tho’ I wished for the Continuance of a Correspondence, which afforded me the highest Satisfaction, yet  
    
    
    
    I could not permit myself to add a single Feather to the Weight which already pressed upon you: Affairs however now wear an Appearance very different from what they did, & I will resume with much Pleasure, a Correspondence, which was laid aside with the greatest Regret. You tell me that Matters are much changed in the Army & Politics since we last parted—God knows they are so, & in more Senses than one, in many they afford me very sensible Concern; & if I am not much mistaken in my Conjectures, the worst is yet to come. For if Report, & loud Report too, is to be credited, that Spirit of Cabal, & destructive Ambition, which has elevated the Factious Demagogue, in every Republic of Antiquity, is making great Head in the Centre of these States, & if not soon extinguished, will do more essential Injury to the Cause of America than the Swords of Sir Harry & his whole Army. I have given my Opinion to several Members of Congress with great Freedom on this Subject, & if the Situation of my private Concerns would admit of it with the least Degree of Convenience, I would give it them in person; but they are much opposed to such a Step; & however pleasing it might be to me, to give my Sentiments of Men & Measures, I must at present forego the Gratification. General Lincoln it seems is directed by Congress to undertake an Expedition against St Augustine, but I believe it will hardly be attempted this Winter; the Season is now far advanced, & but few Things in readiness. We have not 1800 Continentals in this State, & your own Experience as well as the untimely Fate of poor Montgomery, has sufficiently taught us, how unavailing it is, to attempt a Siege with an impatient Militia. Should he think himself obliged to it, I shall wish him Success, but if you do not hear that he has planted the American Standard, on the Ramparts of the Castle, you must not be disappointed—The Reduction of the Place is certainly of Importance, to the more Southern States, as it affords Assistance to the Indians, & a Place of Refuge to a Banditti called the Florida Scout, who are committing continual Depredations on the Frontiers, & as they live by plunder, it is not to be supposed that they will cease their Incursions till Augustine is our own: But to have made it so, Congress should have concerted Measures earlier, & better, than they have, for attributing to them the best Intentions; I do not think they will avail—Mr Middleton & Mrs Rutledge desire me to present their best Respects to you, & I beg that you will believe me my dear General to be at all Times & on all Occasions amongst the most sincere & affectionate of your Friends.

  Edward Rutledge

